internal_revenue_service number release date index number -------------------- ----------- ----------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-100536-06 date june ---------------------------------------------- ------------------------------------------------------------ ------- ------- ------------------- ------------------- --------------------------------------------------------------------------------- re ----------------------------------------------------------------- -------------------------------- legend - taxpayer - trust - year - year - date date - accounting firm - ------------------------------------------------------ accounting firm - dear --------------- this letter is in response to a letter dated date from your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make an election out of the automatic allocation of generation-skipping_transfer gst tax under sec_2632 --------- the facts and representations submitted are summarized as follows on date in year taxpayer established and funded trust a grantor_retained_annuity_trust under which taxpayer’s retained_interest would terminate on date taxpayer survived the term under the terms of trust there is a possibility that a generation- plr-100536-06 skipping transfer gst may occur the estate_tax_inclusion_period with respect to taxpayer’s transfer to trust closed for gst purposes on date in year the year that taxpayer’s retained_interest in trust terminated taxpayer reported the transfer to trust on a timely filed form_709 united_states gift and generation-skipping_transfer_tax return the form_709 for year was prepared by accounting firm taxpayer claimed a gst_exemption for other gst transfers on the gift_tax_return for year but did not claim an exemption for the transfer to trust taxpayer has represented that his intention based on the advice from the law firm in planning the transaction was to make the election out of the automatic allocation pursuant to sec_2632 however accounting firm inadvertently failed to realize that under sec_2632 a written election out of the automatic allocation of the gst_exemption was required to be filed on taxpayer’s form_709 on date in year when taxpayer’s retained_interest in trust terminated taxpayer retained accounting firm to prepare and file taxpayer’s form_709 for year accounting firm failed to make the written election out of the automatic allocation of the gst_exemption under sec_2632 on taxpayer’s form_709 for year taxpayer requests an extension of time under sec_301 with respect to transfers to trust in year to make the election out of automatic allocation pursuant to sec_2632 and that the election is effective as of date the close of the estate_tax_inclusion_period pursuant to the terms of trust sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that if any individual makes an indirect_skip during such individual's lifetime any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of this subsection the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust as determined in sec_2632 plr-100536-06 sec_2632 provides that for purposes of the automatic allocation rules to gst trusts an indirect_skip to which sec_2642 applies shall be deemed to have been made only at the close of the estate_tax_inclusion_period etip and the fair_market_value of such transfer shall be the fair_market_value of the trust property at the close of the estate_tax_inclusion_period sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in pertinent part that an etip terminates at the time at which no portion of the property is includible in the transferor’s gross_estate other than by reason of sec_2035 sec_2632 provides that an individual may elect to have this subsection not apply to any or all transfers made by such individual to a particular trust sec_2632 provides that the election may be made on a timely filed gift_tax_return for the calendar_year for which the election is to become effective sec_2642 provides that for purposes of determining the gst tax when an individual makes an inter_vivos transfer and the value of the property would have been includible in the individual’s gross_estate if the individual died after making the transfer other than by reason of sec_2035 any gst_exemption allocation to the property will not be made before the close of the etip sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides in part that under sec_2642 the time for electing out of the automatic allocation rules is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an election described in sec_2632 under the provisions of sec_301_9100-3 plr-100536-06 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make the election out of the automatic allocation of gst under sec_2632 for the transfers to trust in year that are effective on date at the termination of the estate_tax_inclusion_period the election should be made on supplemental form sec_709 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-100536-06 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
